Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on April 9, 2021.
Claims 3, 8, 12, 16 and 19 are canceled.
Claims 1, 2, 4, 5-7, 9-11, 13-15, 17, 18 and 20 are currently pending and have been examined.
Applicant's remarks and arguments are addressed below.
Drawings
The drawings are objected to because Figure 3, items 308 and 310 read “Health Score” and should read --Health Status--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1, 2, 4-7 and 9 are directed to an IOT Based Property Condition Evaluation computer-implemented method based on sensor information used to measure status to determine a health status, which can then be improved through maintenance actions.  Applicant states in the specification that computer readable storage medium, as used herein, is not to be construed as being transitory signals per se (¶ 58), therefore, Claims 1-9 are within at least one of the four statutory categories (i.e. method).  Claims 10, 11 and 13-15 are directed to an IOT Based Property Condition Evaluation System based on sensor information used to measure status to determine a health status, which can then can be improved through maintenance actions. Therefore, Claims 10-16 are within at least one of the four statutory categories (i.e., a machine).  Claims 17, 18 and 20 are directed to an IOT Based Property Condition Evaluation computer program product based on sensor information used to measure status to determine a health status, which can then be improved through maintenance actions.  
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.
Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Claims 10-11 and 13-15 recite limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim 10, A system comprising:
a processor; and
a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to:
receive, from a plurality of properties, data from one or more sensors from a plurality of smart appliances of each of the plurality of properties;
identify, from the data, efficiency statuses of each smart appliance of the plurality of smart appliances of each property of the plurality of properties;
determine, using the statuses, a health status of a property that is within a vicinity of the plurality of properties;
determine
autonomously cause one of the plurality of smart appliances of one of the plurality of properties to execute a maintenance action that corresponds with the recommended action.
Claim 11, The system of claim 10, the memory containing further instructions that, when executed by the processor, cause the processor to generate a notification for a user regarding the recommended action.
Claim 13, The system of claim 10, the memory containing further instructions
that, when executed by the processor, cause the processor to identify thermal efficiency status as determined by at least one of:
thermal sensors capturing heat leaving a property; or
a delta of a recorded environmental temperature and an internal temperature of the property.
Claim 14, The system of claim 10, the memory containing further instructions that, when executed by the processor, cause the processor to identify a maintenance status.
Claim 15, The system of claim 14, wherein the maintenance status includes determining whether each of the plurality of smart appliance was used according to specifications of the smart appliance.
The MPEP addresses the instant case with clear guidance:
2106.04(a)(2) Abstract Idea Groupings
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Claims 10-11 and 13-15 limitations of communication with the processor, receive data from one or more sensors, identify statuses of each property, determine a health status of a property, provide a recommended action that is determined to improve the health status, cause and execute a recommended action, generate a notification and capturing heat leaving a building. These activities performed by all parties involved, under its broadest reasonable interpretation, covers a commercial interaction. For example, "receive", “identify”, determine”, "generate", "capture" and “provide” in the context of these claims encompass agreements in the form of contracts, advertising, and marketing or sales activities or behaviors.  Measuring, managing and improving the health status of properties to increase the value and profit generation of these properties.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
Claims 10-11 and 13-15 do not recite additional elements beyond the judicial exceptions.  The claims recites no hardware or software or any indication that the parts in the system are performed in a technological environment, other than a generic computer system to evaluate, based on sensor information used to measure status, to determine a health status, 
Further investigation of the Applicant’s specification reveals three embodiments of the autonomous features of the amended limitation.  The first embodiment, ¶ 13, has a clear integration into a practical application; … cause an appliance to execute a cleaning cycle or the like.  The second part of the ¶ 13 embodiment is a clear example not integrating into a practical application; Alternatively, or additionally, the controller may schedule an appointment with a maintenance person to come in and execute a tune up or fix of one or more aspects of a property.  To integrate this second part of ¶ 13 into a practical application embodiment would need to describe performing the tune up or fix, not just scheduling of the maintenance person to come in and execute.  The embodiments in ¶’s 18 and 55 include similar examples, so considering the amendments in the light of these three embodiments, the claims still do not integrate this abstract idea into a practical application.  In addition, the Examiner further explains why there is not an integration: there are both embodiments that integrate and some that do not, and thus the claim is broad enough to encompass embodiments that do not integrate the judicial exception into a practical application.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s). The claims recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than to evaluate, based on sensor information used to measure status, to determine a health status, which can then be improved through maintenance actions; which are mere instructions to implement an abstract idea on a computer, thereby being insufficient to amount to significantly more than the judicial exception. 
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application.
The analysis above applies to all statutory categories of invention, so method Claim 1, and dependent Claims 2, 4-7 and 9 and article of manufacture Claim 17 and dependent Claims 18 and 20 are also rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9, 10, 11, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as
being unpatentable over Mowatt et al. (US 20180211339, hereafter "Mowatt") further in view
of Anderson et al. (US 20150178865, hereafter "Anderson")
Re. Claim 1, 10 and 17 A computer-implemented method (Abs.; Systems, methods, and computer-readable media are disclosed for generating property and tenant insights based on sensor devices., Examiner notes Claims 1, 10, and 17 are identical but for statutory category and the generic computer hardware of Claims 10 and 17.  Because Mowatt teaches CRM executable by a processor, it also teaches Claims 10 and 17 and thus those claims (as well as dependents) can be lumped together for the sake of brevity), Mowatt teaches comprising:
receiving, from a plurality of properties, data from one or more sensors from a plurality
of smart appliances of each of the plurality of properties (¶ 6; receiving, at the server over the electronic communications network, a plurality of attributes of the plurality of properties; receiving, at the server over the electronic communications network from each property of
the plurality of properties, sensor data of at least one sensor monitoring the property;); 
identifying, from the data, efficiency statuses of each smart appliance of the plurality of
smart appliances of each property of the plurality of properties (¶ 6; and generating, by the server for each property and each tenant, a plurality of insights based on one or more of the aggregated sensor data, the plurality of attributes of a plurality of tenants, and the plurality of attributes of the plurality of properties.); (¶ 6; In certain embodiments of the present disclosure, the score may be computed based on a derivation from 70 degrees F. and less than or equal to 20% humidity., the Examiner notes that the temperature and humidity measurements in this embodiment are based on the deviation from 70 degree F. and 20% humidity, which are efficiency based status measurements);
determining, using the statuses, a health status of a property that is within a vicinity
of the plurality of properties (¶ 37; A cleanliness score may be generated based on sensor data from certain sensors 108 located inside of the property. For example, the cleanliness score may be generated based on sensors used to determine by how often a cleaning closet is opened, how often a vacuum cleaner is used, how often kitchen trash is removed, etc. Further, air quality sensors may measure presence of dust particles, and used to generate the cleanliness score; and Claim 12. The method of claim 1, wherein analyzing the sensor data of the at least one sensor monitoring the property to convert the sensor data into aggregated sensor data includes: generating, by the server for each property, a score for a commercial property based on the aggregated sensor data from the at least one sensor monitoring the property and based on one or more of storage space, shelf space, a number of cash registers, a size of windows,
type of property, warehouse space, a length of a line at the cash registers, a number of meeting rooms available, and a number of people sitting in a meeting room. The examiner notes that 
Mowatt doesn’t teach determining a recommended action that is determined to improve the health status; and
However, Anderson does teach determining a recommended action that is determined to improve the health status (¶ 48; The executable recommendations 340 can be, for example, inspection orders, repair orders, work schedules, HVAC Start-Up and Ramp-Down times (e.g., as described in more detail below with reference to FIG. 4), and preventative maintenance actions such as those embodied in U.S. Pat. No. 7,945,524, which is hereby incorporated by reference in its entirety. In one embodiment, the decision algorithm 330 can include a business process management component (BPM) and a business rules management component (BRM), which can interact with each other while responding to events or executing business judgments defined by business rules or rules induced by machine learning systems.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mowatt's health status monitoring with Anderson's approach for determining a recommended action for the benefit of improving the comfort, energy efficiency, resiliency and reliability of building operations and management and drive towards a continuous commissioning of the building through its lifetime. (Anderson, ¶ 6).
Anderson also teaches autonomously causing one of the plurality of smart appliances of one of the plurality of properties to execute a maintenance action that corresponds with the recommended action (¶ 41; One or more of the recommended actions 240 can be generated. For example, element 230 can generate a set of proposed actions 240 which can then be executed manually. Alternatively, such proposed actions can be executed in an autonomous manner.).
Re. Claim 2, 11 and 18 Mowatt and Anderson teach The computer-implemented method of claim 1, Anderson further teaches further comprising wherein providing the recommended action includes generating a notification for a user regarding to execute the recommended action (¶ 8, Lines 14-22; The method can further include displaying the one or more trends based on the collected data of the one or more buildings, the one or more predicted conditions, and the one or more executable recommendations, and/or communicating with the one or more buildings' HVAC systems to manually or automatically steer a floor condition of the said one or more buildings in response to the one or more trends, predicted conditions, or executable recommendations displayed on the graphical user interface.).
Re. Claim 4 and 13, Mowatt and Anderson teach The computer-implemented method of claim 1, Anderson further teaches further comprising identifying wherein the statuses include a thermal efficiency status as determined based on at least one of:
thermal sensors capturing heat leaving a property (¶ 92, Lines 10-16; The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators' actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.); or
a delta of a recorded environmental temperature and an internal temperature of the
property.
Re. Claim 6 and 14, Mowatt and Anderson teach The computer-implemented method,
system and computer program product of claims 1 and 10, Anderson further teaches wherein the statuses include a maintenance status (¶ 56, Additionally, the automated on line evaluator can monitor the executable recommendations 340 and score the results of those actions, for example where an operator's action deviates from the executable recommendations 340, the actions including for example lighting levels, air conditioning or heat controls, load shedding such as safely shutting off elevators to optimize electrical usage during emergencies, heating ventilation and air conditions (HVAC) system optimization, and tenant comfort level maintenance regardless of occupancy levels on each floor.).
Re. Claim 9, Mowatt and Anderson teach The computer-implemented method of claim 1, Mowatt teaches wherein the sensors are connected to the Internet of Things (IoT) (¶ 22, Lines 1-3; The present disclosure relates to generating property and tenant insights based on sensor devices, such as Internet of Things ("loT") devices.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al. (US
20180211339, hereafter "Mowatt") further in view of Anderson et al. (US 20150178865,
hereafter "Anderson") further in view of Gross (US 20160048934, hereafter "Gross").
Re. Claim 5, Mowatt and Anderson teach The computer-implemented method, system and computer program product of claim 1, Mowatt and Anderson do not teach further comprising identifying a vacancy status.
However, Gross teaches further comprising identifying a vacancy status (¶ 143, Lines 4-12; As noted above, in some instances a potential purchaser may be interested in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mowatt and Anderson's property manager method because the property insurer is likely to be interested in knowing if a building is vacant and thus more likely to be vandalized or have a higher risk of arson, etc. (Gross, ¶ 592, Lines 7-9).
Claims 7, 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al. (US 20180211339, hereafter "Mowatt") further in view of Anderson et al. (US 20150178865, hereafter "Anderson") further in view of Rodriguez Bravo et al. (US 20200342269, hereafter "Rodriguez Bravo")
Re. Claim 7, 15 and 20 Mowatt and Anderson teach The computer implemented method of claim 6, 14 and 17, Mowatt and Anderson do not teach wherein the maintenance status includes determining whether each of the plurality of smart appliances was used according to respective specifications of the plurality of smart appliance.
However Rodriquez Bravo teaches wherein the maintenance status includes determining whether a smart appliance was used according to specifications of the smart appliance (¶ 68, Lines 2-4; In this illustrative example, handling metrics 224 can be determined using specifications or guides from a manufacturer of device 204 and, ¶ 70, Lines 1-10; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mowatt and Anderson's property management method and system to allow for recording physical handling pattern 134 to create a history, voiding a warranty if physical handling pattern 134 indicates abusive handling of refrigerator 120, or other suitable actions (Rodriguez Bravo, ¶ 43).
Response to Remarks
Rejections under 35 U.S.C. § 112
Applicants amendment of “health score” to “health status” and the focus of the claims on “smart appliances” resolve concerns under both §112(a) and § 112(a).  Rejections of Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20 under §112(a) and § 112(a) are withdrawn.


Rejections under 35 U.S.C. § 101
Applicant amended Claim 1 "autonomously causing one of the plurality of smart appliances of one of the plurality of properties to execute a maintenance action that corresponds with the recommended action.", which was broadly discussed in interview March 23, 2021, as a potential approach to overcome the §101 requirement to integrate abstract idea into a practical application.
As expected from discussion during the March 23, 2021 interview, Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20 still fall within the Abstract Idea Grouping of CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY (MPEP 2106.04(a)(2)).  As mentioned above, the question becomes one of integration into a practical idea.  Taking the last limitation of Claim 1 as example, does the autonomous nature of the limitation integrate the Claim into a practical idea?  
Further investigation of the Applicant’s specification reveals three embodiments of the autonomous features of the amended limitation.  The first embodiment, ¶ 13, has a clear integration into a practical application; … cause an appliance to execute a cleaning cycle or the like.  The second part of the ¶ 13 embodiment is a clear example not integrating into a practical application; Alternatively, or additionally, the controller may schedule an appointment with a maintenance person to come in and execute a tune up or fix of one or more aspects of a property.  To integrate this second part of ¶ 13 into a practical application embodiment would need to describe performing the tune up or fix, not just scheduling of the maintenance person to come in and execute.  The embodiments in ¶’s 18 and 55 include similar examples, so considering the amendments in the light of these three embodiments, the claims still do not 
Rejections under 35 U.S.C. § 103
Applicant remarked The applied references fail to disclose or suggest the subject matter recited by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the methods and apparatuses described by the applied references to arrive at the claimed subject matter.  Applicant suggests, as example of, the last limitation of Claim 1, autonomously causing one of the plurality of smart appliances of one of the plurality of properties to execute a maintenance action that corresponds with the recommended action, to traverse the rejection.  
Applicant remarked that augmented virtual model (AVM) scheduling a service call as discussed within Santarone is equivalent to "autonomously executing the recommended action".  This comment has been overcome by the amended claims, which eliminated the need to refer to Santarone to reject Claim 1.  The final limitation of Claim 1, previously Claim 3, is now rejected with the combination of Mowatt and Anderson, based on the final phrase of the ¶ 41 of Anderson; Alternatively, such proposed actions can be executed in an autonomous manner.
Applicant describes that Mowatt relates to receiving "sensor data" and a "plurality of attributes of a plurality of tenants" in order to "generate property and tenant insights.  Mowatt discusses sensor devices as being "Internet of Things ('IoT') devices" that may "allow for a Although many properties may include IoT devices, a common networked system that ties these IoT devices to property owner, landlords, current tenants, and potential tenants does not exist. Thus, there exists a need to provide a system that connects tenants, properties, and IoT devices in the properties to effectively share information to improve the use of different properties.
Applicant points out that Mowatt does not disclose or suggest receiving data "from a plurality of smart appliances" where "efficiency statuses of each smart appliance" is identified from this data.  The amendment narrowed the claims to smart appliances, which in many cases are IoT devices, so the broadest reasonable interpretation are disclosed by Mowatt, common use of IoT devices.
Applicant again remarks on the Office characterized Santarone as disclosing executing autonomous actions as previously recited.  Santarone discusses an "augmented virtual model (A VM)" system that can autonomously "obtain, store and process data,” and take "additional autonomous steps".  As mentioned above, Santarone is no longer needed because the feature of generating a notification of the autonomous action is no longer claimed.  (In the last office action, Anderson did not cover all of the old Claim 3 but it does cover what has been retained and rolled into the independent claims), so Santarone is not referenced in any rejections for the instant case, because Anderson now addresses the autonomous features of the claims, as discussed above.
Further, the office has not shown that one of ordinary skill in the art would understand any of the cited references to disclose or suggest receiving data "from a plurality of smart appliances" where "efficiency statuses of each smart appliance" is identified from this data in a manner analogous to what is recited by claim 1.  Mowatt discloses the plurality of smart appliances (IoT devices) and the efficiency statuses of each smart appliance (deviation of temperature and humidity from normal), as described in the rejections of the Claim 1 limitations above.
Applicant states:  Anderson clarifies that these efficiency and performance metrics are associated with "each building,"31 such that Applicant suggests that it is not clear that one of ordinary skill in the art would understand Anderson to disclose or suggest identifying "efficiency statuses of each smart appliance," as recited in amended claim 1.  Anderson also shares in ¶ 60:  Additionally, the dashboard can include a color coded indication 670 of the status of each subsystem within a building. For example, a green icon can indicate that a particular system is operating within suitable operating parameters, while a red icon can indicate that a system is in need of immediate correction.  The combination of Anderson and Mowatt does teach the ability to indicate efficiency statuses of each smart appliance or subsystem, including smart devices such as “smart meters” (Anderson ¶ 44).
Based on the reasons discussed in body of this office action and the Response to Remarks above, the rejections of Claims 1, 2, 4-7, 9-11, 13-15, 17, 18, and 20 under 35 U.S.C. § 103 are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627